                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

EMOGENE RICHARDSON BROWN,                *
                                         *
        Plaintiff,                       *
                                         *
vs.                                      * CIVIL ACTION NO. 19-00066-JB-B
                                         *
CERTAIN UNDERWRITERS MENDES &            *
MOUNT, et al.,                           *
                                         *
        Defendants.                      *

                                     ORDER

       After due and proper consideration of all portions of this

file    deemed   relevant     to   the   issues   raised,     and   a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(A) and dated

July 15, 2019 (Doc. 5) is ADOPTED as the opinion of this Court.

It is ORDERED that this action be DISMISSED without prejudice,

prior     to   service   of   process,     for    lack   of   subject    matter

jurisdiction.

       DONE this 29th day of July, 2019.


                                           s/JEFFREY U. BEAVERSTOCK
                                           UNITED STATES DISTRICT JUDGE
